EXHIBIT (10)T

 

2006 NAMED EXECUTIVE OFFICER

SALARY, STOCK OPTIONS AND BONUS TABLE

 

NEO Table

 

The table below sets forth (i) base salaries established for the 2006 fiscal
year for the Company’s Chief Executive Officer during 2005 and the next four
most-highly compensated executive officers who were serving in those capacities
at December 31, 2005 (the “NEOs”); (ii) stock options granted for the 2006
fiscal year for the NEOs, which are listed in the table as 2005 grants; and
(iii) bonuses paid to the NEOs for the 2005 fiscal year. Although the reload
feature was eliminated for option grants subsequent to 2002, certain past grants
provided for a one-time automatic grant of a reload stock option if the optionee
exercises the original stock option by tendering shares of previously owned
Common Stock of the Company. The reload option (i) is for the same number of
shares tendered to exercise the original stock option and the number of shares
required to be withheld to satisfy minimum statutory tax obligations, (ii) has
an exercise price equal to the fair market value of the Company’s Common Stock
on the reload grant date, and (iii) is immediately exercisable at any time
during the remaining exercise term of the original stock option.

 

Name and Principal

 

Salary

 

Option Grant

 

Bonus

Position

 

Year

 

Amount

 

Year

 

Initial

 

Reloads

 

Year

 

Amount

Douglas M. Baker, Jr.,

 

2006

 

$

800,000

 

2005

 

303,000

 

23,499

 

2005

 

$

1,260,000

President and Chief

 

2005

 

$

700,000

 

2004

 

314,000

 

0

 

2004

 

$

  850,000

Executive Officer

 

2004

 

$

625,000

 

2003

 

220,000

 

0

 

2003

 

$

  400,000

Stephen D. Newlin,

 

2006

 

$

500,000

 

2005

 

60,500

 

0

 

2005

 

$

412,600

President – Industrial

 

2005

 

$

474,250

 

2004

 

54,100

 

0

 

2004

 

$

375,000

Sector(1)

 

2004

 

$

457,500

 

2003

 

100,000

 

0

 

2003

 

$

112,500

Steven L. Fritze,Executive

 

2006

 

$

420,000

 

2005

 

83,200

 

0

 

2005

 

$

325,000

Vice President and Chief

 

2005

 

$

380,000

 

2004

 

88,200

 

0

 

2004

 

$

371,000

Financial Officer

 

2004

 

$

345,500

 

2003

 

100,000

 

0

 

2003

 

$

250,000

James A. Miller, Executive

 

2006

 

$

350,000

 

2005

 

50,400

 

0

 

2005

 

$

270,000

Vice President – Industrial

 

2005

 

$

315,000

 

2004

 

54,100

 

0

 

2004

 

$

200,000

Sector

 

2004

 

$

303,333

 

2003

 

65,000

 

0

 

2003

 

$

102,900

Lawrence T. Bell, Senior

 

2006

 

$

342,000

 

2005

 

50,400

 

95,377

 

2005

 

$

254,000

Vice President, General

 

2005

 

$

330,000

 

2004

 

54,100

 

0

 

2004

 

$

307,500

Counsel and Secretary

 

2004

 

$

315,000

 

2003

 

70,000

 

0

 

2003

 

$

202,800

 

--------------------------------------------------------------------------------

(1) Mr. Newlin resigned from the Company effective February 20, 2006.

 

--------------------------------------------------------------------------------